IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-50985
                          Summary Calendar



INA FAYE RIVERAS,

                                             Plaintiff-Appellant,
versus


JACK MARKUM; RANDY BLAND;
KAREN BROWN; SYLVIA NANCE,

                                             Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                             (W-00-CV-277)
                         --------------------
                              May 30, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Ina Faye Riveras, Texas prisoner # 591789,

appeals the dismissal of her 42 U.S.C. § 1983 complaint against the

Defendants-Appellees for failure to state a claim.        Asserting that

she was entitled to summary judgment, Riveras contends that the

district court should have exercised supplemental jurisdiction over

her state-law tort claim grounded in intentional infliction of

emotional   distress,   and   that   her   claim   for   the   defendants’

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-50985
                                -2-

confiscation of her property constitutes an issue of constitutional

magnitude.   Riveras contends that her claims were properly raised

in a § 1983 suit and that the district court should have granted

her requested injunctive remedy of expunging the disciplinary

convictions.

     We have conducted a de novo review of the record and conclude

that Riveras’ factual allegations, even if accepted as true, are

insufficient to maintain a claim for § 1983 relief.           See Heck v.

Humphrey, 512 U.S. 477, 486-87 (1994); Green v. Polunsky, 229 F.3d
486, 488 (5th Cir. 2000); Moore v. Carwell, 168 F.3d 234, 236 (5th

Cir. 1999); Clarke v. Stalder, 154 F.3d 186, 189 (5th Cir. 1998)(en

banc); Murphy v. Collins, 26 F.3d 541, 543 (5th Cir. 1994); Noble

v. White, 996 F.2d 797, 799 (5th Cir. 1993).

AFFIRMED.


                                               S:\OPINIONS\UNPUB\01\01-50985.0.wpd
                                                                  4/29/04 7:00 pm




                                 2